UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)January 7,2008 MIPS TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-24487 (Commission File Number) 77-0322161 (IRS Employer Identification No.) 1225 Charleston Road Mountain View, CA94043 (Address of Principal Executive Offices, including zip code) (650) 567-5000 (Registrant's telephone number including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. OnJanuary 7, 2008, MIPSTechnologies, Inc. issued a press release announcingthe conference call date and preliminaryrevenue results for the quarterendedDecember 31, 2007. A copy of the press release is attached as Exhibit 99.01 to this Current Report. Item 9.01.
